Exhibit 10.2

THIRD AMENDED AND RESTATED EXPENSE SUPPORT AGREEMENT



This THIRD AMENDED AND RESTATED EXPENSE SUPPORT AGREEMENT (the “Agreement”) is
dated as of June 12, 2020 (the “Effective Date”), by and among Black Creek
Industrial REIT IV Inc., a Maryland corporation (the “Corporation”), BCI IV
Operating Partnership LP, a Delaware limited partnership (the “Operating
Partnership”) and BCI IV Advisors LLC, a Delaware limited liability company (the
“Advisor”).



WITNESSETH



WHEREAS, the Corporation, the Operating Partnership and the Advisor are parties
to the Amended and Restated Advisory Agreement (2020), dated as of June 12, 2020
(the “Advisory Agreement”) and capitalized terms not otherwise defined herein
shall have the meanings given them in the Advisory Agreement;



WHEREAS, pursuant to the Advisory Agreement, the Advisor manages the day-to-day
activities and implements the investment strategy of the Corporation and is paid
certain fees for these services;



WHEREAS, the Corporation and the Operating Partnership have requested that the
Advisor help reduce certain of the Corporation’s expenses in certain
circumstances as noted in this Agreement;



WHEREAS, the Advisor, in its pursuit to carry on a viable trade or business, has
agreed to help reduce certain of the Corporation’s expenses, in its ordinary
course in certain circumstances as noted in this Agreement, which assistance is
similar to assistance provided by other entities engaged in the Advisor’s
business to affect the marketability of the corporate entity which they advise;



WHEREAS, the parties hereto originally entered into the Expense Support
Agreement, dated as of October 27, 2016 and effective as of October 1, 2016 (the
“Initial Agreement”); and



WHEREAS, the parties amended and restated the Initial Agreement, effective as of
July 1, 2017 (the “Second Agreement”); and



WHEREAS, the parties amended and restated the Second Agreement, effective
January 1, 2019 (the “Second Amended and Restated Agreement”).



NOW THEREFORE, in consideration of the covenants and the mutual promises
hereinafter set forth, the parties hereto, intending to be legally bound hereby,
mutually agree that, effective as of the Effective Date, the Second Agreement
shall be and hereby is amended and restated as follows:



1.DEFINITIONS



As used in this Agreement, the following terms have the definitions hereinafter
indicated:



Annual Total Return Amount. The Cumulative Total Return Amount divided by the
number of years, including fractional years, between the Inception Date and the
date of the Liquidity Event.



Baseline Distributions. The aggregate gross cash distributions that are declared
on all shares of the Corporation’s common stock for a quarter, which shall be
calculated based on the aggregate distribution rate for Class I shares of the
Corporation’s common stock authorized by the Board of Directors of the
Corporation for such quarter.



1



--------------------------------------------------------------------------------

Beginning NAV. The NAV per share at the Inception Date. For purposes of
calculating the Cumulative Total Return Amount, the Corporation’s NAV per share
at the Inception Date is deemed to equal $10.00 per share.



Cumulative Total Return Amount. A cumulative, non-compounded pre-tax rate of
return equal to (i) the sum of (a) the cumulative distributions per share paid
to the Corporation’s stockholders since the Inception Date and (b) the Ending
NAV, less the Beginning NAV, (ii) divided by the Beginning NAV.



Ending NAV. The NAV per share determined in connection with a Liquidity Event.
In connection with a Listing, for purposes of determining the Cumulative Total
Return Amount, the Ending NAV shall be an amount equal to the per share market
value of the listed shares based upon the average closing price or, if the
average closing price is not available, the average of the bid and asked prices,
for the 30-day period beginning 90 days after such Listing. Upon a Liquidity
Event other than a Listing, for purposes of determining the Cumulative Total
Return Amount, the Ending NAV shall be an amount equal to the per share
consideration received by stockholders in connection with such Liquidity Event.



Excess. An “Excess” occurs when the sum of (i) the Corporation’s FFO, before
taking into consideration the impact of the fees deferred or Deficiency Support
Payments received or reimbursed as discussed in Sections 2, 3, 4 and 5 of this
Agreement, (ii) the Corporation’s accrued acquisition expenses (net of any
acquisition expenses paid by or on behalf of the Corporation), (iii) the
Performance Component of the Advisory Fee, (iv) any adjustment that has been
made to FFO based on straight-line rent and amortization of above/below-market
leases, (v) organization and offering expenses reimbursed by the Corporation to
the Advisor, and (vi) the Fair Market Value Gain Amount for a quarter is greater
than the Baseline Distributions for the record dates of that quarter.



Fair Market Value Gain Amount. An amount equal to up to the total net realized
and unrealized fair market value gain on the Corporation’s real property
investments, derivative instruments, and debt for a quarter. The Advisor, in its
reasonable discretion, shall determine the amount of such gain to be included in
the calculation of an “Excess” or a “Shortfall” (each as defined below) each
quarter; provided, that, in no event shall the Advisor determine to include an
amount of such gain that causes the Corporation’s NAV per share, as calculated
in accordance with the Corporation’s Valuation Procedures for such quarter, to
decrease below the lesser of (i) $10.00 per share and (ii) the most recent NAV
Calculation per share.



FFO. Funds from Operations, as reported in the Corporation’s periodic reports
filed with the Securities and Exchange Commission.



Inception Date. November 1, 2017, which is the date on which the Corporation
first issued shares of its common stock to third-party retail investors pursuant
to its initial public offering.



Shortfall. A “Shortfall” occurs when the sum of (i) the Corporation’s FFO,
before taking into consideration the impact of the fees deferred or Deficiency
Support Payments received or reimbursed as discussed in Sections 2, 3, 4 and 5
of this Agreement, (ii) the Corporation’s accrued acquisition expenses (net of
any acquisition expenses paid by or on behalf of the Corporation), (iii) the
Performance Component of the Advisory Fee, (iv) any adjustment that has been
made to FFO based on straight-line rent and amortization of above/below-market
leases, (v) organization and offering expenses reimbursed by the Corporation to
the Advisor, and (vi) the

2



--------------------------------------------------------------------------------

Fair Market Value Gain Amount for a quarter is less than the Baseline
Distributions for the record dates of that quarter.



Total Return Hurdle. A non-compounded, pre-tax annual rate of return equal to
5%.

In calculating the amounts as defined in each of the terms “Excess” and
“Shortfall”, each of subsections (ii), (iii), (iv), and (v) in the respective
definition of such terms, shall be a positive number if it was a deduction in
calculating the Corporation’s FFO, and conversely shall be a negative number if
it was an addition in calculating the Corporation’s FFO. For example, if
straight-line rent and amortization of above/below-market leases was an addition
in calculating the Corporation’s FFO, then it would be a negative number in
calculating “Excess” and “Shortfall” above.



2.DEFERRAL OF FIXED COMPONENT OF ADVISORY FEES. For the third quarter of 2017
and for each subsequent quarter until the termination or expiration of this
Agreement:



a.If, in a given calendar quarter, there is a Shortfall, then some or all of the
Fixed Component otherwise payable by the Corporation to the Advisor with respect
to that quarter shall be deferred as set forth in this Section 2(a). The amount
of the Fixed Component to be deferred for the given quarter, if any, shall equal
the lesser of (i) the amount of the Shortfall for that quarter, or (ii) the
entire Fixed Component otherwise payable by the Corporation to the Advisor with
respect to that quarter.



b.The definitions in Section 1 of this Agreement assume the amounts will be
calculated on a quarterly basis; provided, however, the Fixed Component is
payable by the Corporation to the Advisor on a monthly basis and, accordingly,
the amounts will be calculated on a monthly basis using reasonable estimates,
which monthly amounts then will be reconciled with the actual amounts calculated
at the end of each quarter. The Advisor shall refund to the Corporation any
portion of the Fixed Component previously paid to the Advisor with respect to a
given calendar quarter in excess of the amount that should have been paid to the
Advisor with respect to such calendar quarter after taking into account the
Fixed Component required to be deferred with respect to such calendar quarter in
accordance with Section 2(a). Any such refund of the Fixed Component payable
pursuant to this Section 2(b) shall be paid by the Advisor to the Corporation
within ten (10) calendar days following the filing by the Corporation of its
first periodic report with the Securities and Exchange Commission on Form 10-K
or Form 10-Q, as applicable, after the calendar quarter with respect to which
such Fixed Component was paid.



c.If, in a given calendar quarter, there is an Excess, then the amount of the
Fixed Component deferred for the given quarter shall equal zero.



Any amount of the Fixed Component deferred pursuant to this Section 2 shall be
referred to hereinafter as a “Deferred Fixed Component Amount.” All Deferred
Fixed Component Amounts shall be subject to conditional reimbursement in
accordance with the terms of Section 5 of this Agreement.



3.EXPENSE SUPPORT PAYMENTS. For the first quarter of 2019 and ending upon the
termination or expiration of this Agreement, if, in a given calendar quarter, a
Shortfall occurs, and the Deferred Fixed Component Fee is not sufficient to
satisfy the Shortfall for such quarter (the “Deficiency”) the Advisor shall
fund, directly or indirectly, certain expenses of the Corporation or the
Operating Partnership, including but not limited to general and

3



--------------------------------------------------------------------------------

administrative expenses and interest expense in an amount equal to the
Deficiency. Any payment made by the Advisor pursuant to this Section 3 to fund,
directly or indirectly, expenses of the Corporation or the Operating Partnership
shall be referred to hereinafter as a “Deficiency Support Payment.” All
Deficiency Support Payments as defined in this Section 3 and “Deficiency Support
Payments” as defined in and paid by the Advisor under the Initial Agreement and
the Second Agreement (collectively, the “Aggregate Deficiency Support Payments”)
shall be subject to conditional reimbursement in accordance with the terms of
Section 5 of this Agreement. If the sum of all Deficiency Support Payments made
with respect to a given calendar quarter equals an amount that, if added to the
sum of items (i) through (vi) in the definition of “Excess” would cause the
Corporation to have an Excess for such quarter (an “Inadvertent Excess”), then
the Corporation shall refund to the Advisor the amount of Deficiency Support
Payments necessary to eliminate such Inadvertent Excess for that quarter. Except
as specifically provided herein, this Agreement shall supersede the Initial
Agreement, the Second Agreement, and the Second Amended and Restated Agreement
and shall govern all deferrals and payments with respect to the first quarter of
2019 through the fourth quarter of 2020.



4.CAP ON DEFERRED FIXED COMPONENT AMOUNTS AND DEFICIENCY SUPPORT PAYMENTS. In no
event will the aggregate of the Deferred Fixed Component Amounts and Deficiency
Support Payments, inclusive of all amounts paid by the Advisor pursuant to
Sections 2 and 3 of the Initial Agreement, the Second Agreement, and the Second
Amended and Restated Agreement, exceed $15 million (the “Maximum Amount”).



5.CONDITIONAL REIMBURSEMENT. Deferred Fixed Component Amounts and Aggregate
Deficiency Support Payments (collectively referred to hereinafter as
“Reimbursable Amounts”) shall be reimbursed by the Corporation to the Advisor
subject to the following terms and conditions:

 

 

a.

Expiration of Reimbursable Amounts. Reimbursable Amounts shall, pursuant to
Section 5(c) hereof, be reduced on a dollar for dollar basis upon their
reimbursement by the Corporation to the Advisor. Except as described in Section
5(d) of this Agreement, any Reimbursable Amount not reimbursed by the
Corporation to the Advisor within four years after the end of the calendar
quarter in which such Reimbursable Amount originated shall be deemed expired,
and the Corporation’s obligation to reimburse such Reimbursable Amount to the
Advisor shall be cancelled, but only as to that portion of the Reimbursable
Amount.

 

 

b.

Dollar Amount of Reimbursements. Except as described in Section 5(d) of this
Agreement, if, in a given calendar quarter, there exists an Excess, then the
Corporation shall make a reimbursement to the Advisor in an amount equal to the
lesser of (i) the amount of the Excess for that quarter, or (ii) the sum of all
Reimbursable Amounts that have not expired or been repaid.

 

 

c.

Priority of Reimbursements. Except as described in Section 5(d) of this
Agreement, any reimbursement made by the Corporation to the Advisor pursuant to
Section 5(b) shall be applied to Reimbursable Amounts that have not expired or
been repaid in the order of oldest to newest.

 

 

d.

Reimbursement Upon Liquidity Event. In connection with the completion of a
Liquidity Event, the Corporation shall reimburse the Advisor for any
Reimbursable Amounts that have not been repaid pursuant to Section 5(a),
including Reimbursable

4



--------------------------------------------------------------------------------

Amounts that have been deemed expired pursuant to Section 5(a); provided that
the Corporation shall reimburse the Advisor under this Section 5(d) only if the
Annual Total Return Amount exceeds the Total Return Hurdle; and provided further
that the amount of the reimbursement shall equal the lesser of (i) the sum of
all Reimbursable Amounts that have not been repaid pursuant to Section 5(a),
including Reimbursable Amounts that have been deemed expired pursuant to Section
5(a), or (ii) the maximum amount permitted to be reimbursed without causing the
Annual Total Return Amount to be less than the Total Return Hurdle. The
Corporation shall pay such reimbursement to the Advisor prior to any payment of
any other distribution to any other party in connection with the Liquidity
Event. After the Corporation has reimbursed the Advisor to the extent
permissible under this Section 5(d), the Corporation shall have no further
obligation to pay, and the Advisor shall have no further right to receive, any
additional reimbursement of any Reimbursable Amounts.









e.

Termination Without Cause. In the event of a termination of the Advisory
Agreement by the Corporation without Cause and not in connection with the
completion of a Liquidity Event, any Reimbursable Amounts that have not expired
or been repaid pursuant to Section 5(a) shall become immediately due and
payable.

 

 

f.

Non-Interest Bearing. The Corporation’s obligation to reimburse the Advisor the
Reimbursable Amounts pursuant to this Section 5 shall be a non-interest bearing
obligation.

 

 

g.

No Clawback. The Advisor’s obligations in the event of a Shortfall are limited
solely to those obligations described in Sections 2, 3 and 4 of this Agreement.
The occurrence of a Shortfall in any given calendar quarter shall not entitle
the Corporation to receive any refund of any amounts previously reimbursed
pursuant to this Section 5 or of any amount of the Fixed Component (or other
amounts) previously paid by the Corporation to the Advisor except as specified
in Section 2(b) of this Agreement. Notwithstanding this Section 5(g), the terms
of Section 12 of the Advisory Agreement shall continue to apply to all
reimbursements of Total Operating Expenses paid to the Advisor; provided,
however, that if Section 12 of the Advisory Agreement prohibits the payment of
all or a portion of a reimbursement payable by the Corporation to the Advisor
pursuant to this Section 5 for a calendar quarter, then such reimbursement shall
be deemed to have been earned by the Advisor in such calendar quarter and any
portion of the reimbursement that is not permitted to be paid to the Advisor
pursuant to Section 12 of the Advisory Agreement shall be paid by the
Corporation in the next calendar quarter in which Section 12 of the Advisory
Agreement permits such reimbursement.

 

 

h.

Termination of Advisory Agreement. Except as described in Sections 5(d) and 5(e)
hereof, in the event of a termination or expiration of the Advisory Agreement,
any Reimbursable Amounts that have not expired or been repaid pursuant to
Section 5(a) will not become immediately due and payable. Notwithstanding the
foregoing, the agreements contained in this Section 5 shall survive any such
termination or expiration of the Advisory Agreement and shall remain operative
and in full force and effect.

 

6.TERM; SURVIVAL. This Agreement shall continue in full force and effect until
December 31, 2020; provided, however, that (i) any obligation of the Advisor to
make payments pursuant and subject to Sections 2, 3 and 4 of this Agreement with
respect to the calendar quarter ending December 31, 2020, shall remain operative
and in full force and effect and shall survive the expiration of this Agreement
(but not any earlier termination in accordance

5



--------------------------------------------------------------------------------

with Section 7 below) and (ii) the agreements contained in Section 5 of this
Agreement shall remain operative and in full force and effect and shall survive
any termination or expiration of this Agreement.



7.TERMINATION. This Agreement may be terminated at any time, and without payment
of any penalty, by a majority of the independent directors of the Corporation,
upon thirty (30) days’ prior written notice to the Advisor. This Agreement and
the Advisor’s obligations under Section 2 and Section 3 hereof shall immediately
terminate upon the earlier to occur of (a) the termination or non-renewal of the
Advisory Agreement by the Corporation; (b) the delivery by the Corporation of
notice to the Advisor of the Corporation’s intent to terminate or not renew the
Advisory Agreement; (c) a Liquidity Event; or (d) the Maximum Amount has been
reached pursuant to Section 4. At the Advisor’s election, which election shall
be evidenced by written notice from the Advisor to the Corporation, this
Agreement and the Advisor’s obligations under Section 2 and Section 3 hereof
shall immediately terminate upon the modification of the calculation of FFO by
the Corporation. Notwithstanding anything in this Section 7 to the contrary, the
agreements contained in Section 5 of this Agreement shall remain operative and
in full force and effect and shall survive any such termination or expiration.



8.NOTICES. Any notice, report or other communication required or permitted to be
given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Charter, the Bylaws, or
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth in the Advisory Agreement.



9.ASSIGNMENT. This Agreement may be assigned by the Advisor to an Affiliate or
Affiliates with the approval of a majority of the independent directors of the
Corporation; provided, however, the Advisor shall not assign the agreements
contained in Section 2 of this Agreement to an Affiliate or Affiliates unless
the Advisor has also assigned its right to receive the Fixed Component under the
Advisory Agreement to such Affiliate or Affiliates. The Advisor may assign any
rights to receive any amounts payable to the Advisor pursuant to this Agreement
without obtaining the approval of the Corporation’s Board of Directors. This
Agreement shall not be assigned by the Corporation or the Operating Partnership
without the consent of the Advisor, except in the case of an assignment by the
Corporation or the Operating Partnership of its obligations hereunder to a
corporation, limited partnership or other organization which is a successor to
all of the assets, rights and obligations of the Corporation or the Operating
Partnership, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Corporation and
the Operating Partnership are bound by this Agreement.



10.SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part; provided,
however, that if the terms of Section 5 of this Agreement are held to be
unenforceable, then the Advisor may, at its option, immediately terminate
Sections 2 and 3 of this Agreement.



11.GOVERNING LAW / ATTORNEY’S FEE. This Agreement shall be interpreted under the
laws of the State of Colorado without regard to the conflict of law principles
thereof. Any action brought to interpret or enforce this Agreement shall be
brought in a court of competent jurisdiction located in Denver, Colorado, and
the parties hereto consent to venue and personal

6



--------------------------------------------------------------------------------

jurisdiction in any such court. The substantially prevailing party in any such
litigation shall recover its reasonable attorney’s fees and costs (including
those of appeal).



12.ENTIRE AGREEMENT. For so long as this Agreement shall be in force, the terms
of this Agreement shall control in the event of any conflict with the terms of
the Advisory Agreement that relate to the subject matter hereof. This Agreement
shall not, in any other way, effect, modify, amend or supersede any other terms
of the Advisory Agreement and, specifically, shall not in any way impact the
terms of the Advisory Agreement regarding the payment of other fees and expense
reimbursements to the Advisor. This Agreement shall not be changed, modified,
terminated or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective permitted successors
or assignees.



13.INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver or any right, remedy, power or privilege under
this Agreement shall be effective unless it is in writing and is signed by the
party asserted to have granted such waiver.



14.GENDER. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.



15.TITLES NOT TO AFFECT INTERPRETATION. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.



16.EXECUTION IN COUNTERPARTS. This Agreement may be executed by facsimile or PDF
in any number of counterparts, each of which shall be deemed to be an original
as against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

(Remainder of page intentionally left blank.)



7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and attested by their duly authorized officers, on June 12, 2020.





BLACK CREEK INDUSTRIAL REIT IV INC.





By:

 

/s/ Thomas G. McGonagle

Name:

 

Thomas G. McGonagle

Title:

 

Managing Director, Chief Financial Officer



BCI IV OPERATING PARTNERSHIP LP



By:  Black Creek Industrial REIT IV Inc., its Sole General Partner





By:

 

/s/ Thomas G. McGonagle

Name:

 

Thomas G. McGonagle

Title:

 

Managing Director, Chief Financial Officer



BCI IV ADVISORS LLC



By:  BCI IV Advisors Group LLC, its Sole Member





By:

 

/s/ Evan H. Zucker

Name:

 

Evan H. Zucker

Title:

 

Manager







8



--------------------------------------------------------------------------------